





Exhibit 10.8
Summit Financial Group, Inc.


Board Attendance and Compensation Policy


I. Retainer and Fees for Subsidiary Board Members


Members of the board of directors of the subsidiaries of Summit Financial Group,
Inc. (“Summit”) will be paid retainer fees based on the asset size for each bank
as of December 31st of the prior year, as follows:


Asset Size of Bank       Annual Retainer     Fee Per Meeting
Up to $100 Million       $2,000   $125 per meeting attended
$101 Million - $250 Million        $3,000   $125 per meeting attended
$250 Million and Over               $5,000   $125 per meeting attended


In addition to the above retainer fees and fees per board meeting attended,
board committee members will also be paid $100 per committee meeting attended.
Members of board committees may attend committee meetings in person or by video
conference. Any member of any board or committee may attend meetings by
telephone, but payment will be made for only one board meeting and one committee
meeting in any given year where attendance is by telephone.


II. Retainer and Fees for Summit Board Members


Summit board members will be paid as follows:



·  
$1,000 per board meeting attended;

·  
$150 per committee meeting attended (other than Audit Committee and Compensation
and Nominating Committee);

·  
$750 per Audit Committee meeting attended;

·  
$750 per Compensation and Nominating Committee attended.



Members of the board of directors of Summit may attend board meetings or
committee meetings in person or by video conference. Any member of any board or
committee may attend meetings by telephone, but payment will be made for only
one (1) board meeting and one (1) committee meeting in any given year where
attendance is by telephone. Notwithstanding the foregoing, members of the Audit
Committee may not attend meetings by telephone. In addition, Audit Committee
members shall receive no other remuneration other than the retainer fees and
fees per meeting set forth herein for serving on the Audit Committee.


III. Meeting Fees for Division Board Members


The Chairman of each division shall appoint individuals to serve as a member of
the division board of directors. Each division board member shall serve for a
term of two (2) years and may be re-appointed for an additional two-year term.
The division board of directors shall operate solely as an advisory board and
shall have no authority to manage the business and property of Summit or its
subsidiaries or to direct the operations of Summit or its subsidiaries. Members
of each division board of directors shall not be paid a retainer fee; however
each member of the division board of directors shall be paid $100 per division
meeting attended. The $100 fee per meeting shall only be paid to the members of
the division board of directors who attend the division meetings in person and
not by telephone.


IV. Employee-Directors


If an individual is a member of the board of directors of Summit or any of its
subsidiaries and is also an employee of Summit or any of its subsidiaries, then
such employee/director shall be paid the retainer fees and the fees for each
board meeting attended as set forth above; however, such employee/director shall
not be paid the fees for each committee meeting attended.


V. Expense Reimbursement



--------------------------------------------------------------------------------


Any member of the board of directors of Summit or any of its subsidiaries who
must travel in excess of sixty (60) miles from his primary residence or place of
business to attend a board meeting or committee meeting is eligible for
reimbursement of direct expenses including, but not limited to, mileage and
hotel expenses. Requests must be filed within 90 days of meeting date. Forms are
available from the Human Resources Department for this purpose.




VI. Payment by Direct Deposit and Deferral of Payments


The retainer fees and per meeting fees described above may be paid by direct
deposit into each board member’s Summit Financial Group, Inc. subsidiary bank
account. If the board member is on a subsidiary board and is a participant in
the Director Deferral Plan, then the compensation may be deferred. A direct
deposit to a board member’s account will be made on the last day of the month;
however, if the last day of the month falls on a weekend, the direct deposit
will be made on the previous Friday. If the meeting date falls after the
deadline for payroll, payments will be made the following month for attendance
at a meeting.


VII. Attendance


Summit owns all of the shares of stock of each of its subsidiaries, and
therefore, Summit has the power to elect the directors of each of its
subsidiaries. Members serving on the board of directors of each of Summit’s
subsidiaries serve at the will and pleasure of the board of directors of Summit.
Serving on the board of directors of a financial institution is a very serious
commitment. In order to do the job properly, directors must set aside the time
to attend the board and committee meetings. If a director fails to attend at
least 70% of the board and committee meetings of which he is a member for any
given calendar year, then the director will be placed on attendance probation.
If a director does not attend at least 70% of the board and committee meetings
for two consecutive years, then the board will ask the individual to resign
unless the director submits a good reason for his or her absence. Acceptable
reasons for failing to attend board and committee meetings include, but are not
limited to, public service, personal health problems, or family health problems.
The Human Resources Department will send out an attendance summary at the end of
June and December of each calendar year detailing the directors’ attendance at
board and committee meetings.


VIII. Renomination


Each year, the Nominating Committee will meet to assess the performance of all
board members and make a recommendation to the full board of Summit as to which
board members should be renominated. The Nominating Committee will assess
whether each member is continuing to fulfill his or her fiduciary duties to the
board. Additionally the Nominating Committee will assess the contribution by
said board members to furthering the mission of their respective bank.


IX. Mandatory Retirement
 
Members of the Board of Directors of Summit and its subsidiaries are subject to
a mandatory retirement age of 70. When a Summit or subsidiary bank board member
reaches age 70, he/she will not be renominated. The following exceptions have
been made to this requirement:


1. Members of the board of directors of Summit Community Bank who were Potomac
Valley Bank board members at the time of the merger of Potomac Valley Bank and
South Branch Valley National Bank will not be renominated after obtaining age
80.


2. Harry Welton and Donald Biller, members of the board of directors of Summit
Community Bank, will not be re-nominated after the age of 80.


3. Members of the board of directors of Summit who were board members of Potomac
Valley Bank and who were at the age of 60 at the time of the Potomac Valley Bank
merger into Summit will not be re-nominated after obtaining age 80.



--------------------------------------------------------------------------------


4. Any member of the board of directors of Summit or any of its subsidiaries who
remains an active employee of Summit or any of its subsidiaries is not subject
to mandatory retirement because of age.


5. The division board members are not subject to mandatory retirement because of
age.


X. Benefits


Individuals who were members of either the South Branch Valley National Bank
board or members of the Potomac Valley Bank board at the time of merger, will
continue benefits provided before the merger until their mandatory retirement
from the board. At retirement, the board member may continue their benefits
through Summit provided the board member pays 100% of the premium of the
benefit.


Any future offer of benefits will be reviewed and approved by the Compensation
Committee before being offered to the board members.


XI. Deferred Compensation Plan


A deferred compensation plan (“Director Deferred Compensation Plan”) for the
members of the board of directors of the subsidiaries of Summit was established
to allow members of the board of directors of the subsidiaries of Summit to
apply their deferred compensation towards the purchase of shares of stock of
Summit. As further described below in Section XII, the shares of stock of Summit
purchased through the Director Deferred Compensation Plan will be counted
towards the minimum requirement of stock that each member of the board of
directors of each subsidiary of Summit must own to maintain a seat on the board
of directors.


XII. Stock Requirements
 
In order to be elected to and maintain a seat on the board of directors of
Summit or any of its subsidiaries, a member must hold in his or her own right, a
minimum number of shares of the stock of Summit. Regulations promulgated by the
Office of the Comptroller of the Currency (the “OCC”) and West Virginia law set
forth the minimum number of shares that must be owned by each director.
Qualifying share ownership for directors of Shenandoah Valley National Bank is
governed by the OCC regulations. Accordingly, the directors of Shenandoah Valley
National Bank are subject to different minimum ownership requirements than the
directors of Summit and Summit Community Bank, which are governed by West
Virginia law. The bylaws of Summit set forth more stringent requirements than
established by West Virginia law. In addition, this policy establishes more
stringent requirements than the requirements set forth in the bylaws of Summit
Community Bank and Shenandoah Valley National Bank.




The requirements for each bank are as follows:


• Summit Financial Group, Inc.
 
West Virginia law provides that each director of Summit must own in his or her
own right, common or preferred stock of Summit, in an amount equal to or greater
than any one of the following:
 
(i) aggregate par value of $500.00;
(ii) aggregate shareholders’ equity of $500.00; or
(iii) aggregate fair market value of $500.00.


Determination of the fair market value of the director’s stock in Summit is
based on the value of the stock on the date it was purchased or on the date that
the individual become a director, whichever is greater.


Directors should be aware that although based on the current market value of
Summit stock, the minimum number of shares required to be owned under this
policy exceeds the regulatory minimum, a decrease in the market value of Summit
stock could require directors to purchase more shares to meet the regulatory
minimums discussed below.
 

--------------------------------------------------------------------------------


Summit’s bylaws and this policy impose more stringent requirements on directors
than imposed by West Virginia law. Summit’s bylaws and this policy require that
each director own in his or her own right, a minimum of 2,000 shares of Summit’s
common stock. Summit’s bylaws specify that the following shares are held in a
director’s “own right”: (i) shares held solely in the director’s name; (ii)
shares held through the corporation’s employee stock option plan, a
profit-sharing plan, individual retirement account, retirement plan or similar
arrangement; and (iii) shares owned by a company where the director owns a
controlling interest.


The West Virginia Attorney General has interpreted the language “own in his own
right” in the West Virginia statute governing qualifying shares, W.Va. Code §
31A-4-8, to exclude any shares that a director owns jointly. Accordingly,
Summit’s bylaws and this policy allow shares held jointly by a director and his
or her spouse to be counted when determining whether the director owns 2,000
shares of common stock in his or her own right, as long as the director owns
stock in his or her own name with a minimum value (calculated by the par value,
shareholder’s equity or fair market value) of at least $500 (the minimum imposed
by West Virginia law).




• Summit Community Bank


West Virginia state law and the bylaws of Summit Community Bank provide that
each director of Summit Community Bank must own in his or her own right, common
or preferred stock of Summit, in an amount equal to or greater than any one of
the following:


(i) aggregate par value of $500.00;
(ii) aggregate shareholders’ equity of $500.00; or
(iii) aggregate fair market value of $500.00.


Determination of the fair market value of the director’s stock in Summit is
based on the value of the stock on the date it was purchased or on the date that
the individual become a director, whichever is greater.


This policy imposes more stringent requirements on directors of Summit Community
Bank than imposed by West Virginia state law and the bylaws of Summit Community
Bank. This policy requires that each member of the board of directors of Summit
Community Bank own, in his or her own right, a minimum of one-thousand (1,000)
shares of common stock of Summit. For purposes of determining whether shares are
owned by a director in his or her own right, the following shares shall be
deemed owned by a director in his or her own right: (i) shares held solely in
the director’s name; (ii) shares held through the Summit’s employee stock
ownership plan, the Director Deferred Compensation Plan, a profit-sharing plan,
individual retirement account, retirement plan or similar arrangement; and (iii)
shares owned by a company where the director owns a controlling interest. Shares
held jointly by a director and his or her spouse may also be counted when
determining whether the director owns 1,000 shares of common stock in his or her
own right as long as the director owns stock in his or her own right with a
minimum value (calculated by the par value, shareholder’s equity or fair market
value) of at least $500.


• Shenandoah Valley National Bank


The OCC requires that each director of Shenandoah Valley National Bank own in
his or her own right, shares of common or preferred stock of Summit which has
not less than:


(i) an aggregate par value of $1,000;
(ii) an aggregate shareholder’s equity of $1,000; or
(iii) an aggregate fair market value of $1,000.



--------------------------------------------------------------------------------


The value of the common or preferred stock held by the director is valued as of
the date purchased or the date on which the individual became a director,
whichever is greater.


This policy imposes more stringent requirements on directors of Shenandoah
Valley National Bank than imposed by West Virginia state law and the bylaws of
Shenandoah Valley National Bank. This policy requires that each member of the
board of directors of Shenandoah Valley National Bank own, in his or her own
right, a minimum of one-thousand (1,000) shares of common stock of Summit.


The OCC has established by the following rules for determining whether shares
are “held by a director in his or her own right”:


• Joint Ownership and Tenancy in Common. Shares held jointly or as a tenant in
common are qualifying shares held by a director in his or her own right only to
the extent of the aggregate value of the shares which the director would be
entitled to receive on dissolution of the joint tenancy or tenancy in common.


• Shares in a Living Trust. Shares deposited by a director in a living trust
(inter-vivos trust) as to which the director is a trustee and retains an
absolute power of revocation are shares owned by the director in his or her own
right.


• Shares Held Through Retirement Plans or Similar Arrangements. A director may
hold his or her qualifying shares through a profit-sharing plan, individual
retirement account, retirement plan, or similar arrangement, if the director
retains beneficial ownership and legal control over the shares.


• Shares held Subject to Buyback Agreements. A director may acquire and hold his
or her qualifying interest pursuant to a stock repurchase or buyback agreement
with a transferring shareholder under which the director purchases the
qualifying shares subject to an agreement that the transferring shareholder will
repurchase the shares when, for any reason, the director ceases to serve in that
capacity. The agreement may give the transferring shareholder a right of first
refusal to repurchase the qualifying shares if the director seeks to transfer
ownership of the shares to a third person.


• Assignment of Right to Dividends or Distributions. A director may assign the
right to receive all dividends or distributions on his or her qualifying shares
to another, including a transferring shareholder, if the director retains
beneficial ownership and legal control over the shares.


• Execution of Proxy. A director may execute a revocable or irrevocable proxy
authorizing another, including a transferring shareholder, to vote his or her
qualifying shares, provided the director retains beneficial ownership and legal
control over the shares.
 
The OCC has determined that the following are not shares held by a director in
“his or her own right”:


(a) Shares pledged by the holder to secure a loan. However, all or part of the
funds used to purchase the required qualifying equity interest may be borrowed
from any party, including the bank or its affiliates;


(b) Shares purchased subject to an absolute option vested in the seller to
repurchase the shares within a specified period; and
 
(c) Shares deposited in a voting trust where the depositor surrenders: (1) legal
ownership (depositor ceases to be registered owner of the stock); (2) power to
vote the stock or to direct how it shall be voted; or (3) power to transfer
legal title to the stock.



--------------------------------------------------------------------------------


In addition to the above rules established by the OCC, the following shares
shall be deemed owned by a director in his or her own right: (1) shares held
through Summit’s employee stock ownership plan, (ii) shares held through the
Director Deferred Compensation Plan; (iii) shares owned by a company where the
director owns a controlling interest; and (iv) convertible preferred shares
known as the Rockingham National Bank Series issued to directors of Shenandoah
Valley National Bank.